Exhibit 10.2

*LIQ280955063020203602931900030036029319*



PROMISSORY NOTE



Principal

  

Loan Date

  

Maturity

  

Loan No

  

Call / Coll

  

Account

  

Officer

  

Initials































$5,000,000.00



06-30-2020



06-30-2021



360293190003



/



36029319











References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.



Any item above containing "***" has been omitted due to text length limitations.



Borrower:

  

First Western Financial, Inc.

  

Lender:

  

BMO Harris Bank N.A.





1900 16th St. Ste 1200







111 W Monroe Street





Denver, CO 80202







Chicago, IL 60603-4095





























Principal Amount:  $5,000,000.00







Date of Note: June 30, 2020



PROMISE TO PAY. First Western Financial, Inc. ("Borrower") promises to pay to
BMO Harris Bank N.A. ("Lender"), or order, in lawful money of the United States
of America, the principal amount of Five Million & 00/100 Dollars
($5,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each  advance until repayment of each advance.

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on June 30, 2021. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning July 31, 2020, with all subsequent interest payments to
be due on the last day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied to amounts (whether for
principal, interest, fees, charges or otherwise) then due; provided that any
prepayments or partial payments, and any payments during the existence of any
Event of Default, shall be applied in such order and manner as the Lender shall
determine.  Borrower will pay Lender at Lender's address shown above or at such
other place as Lender may designate   in writing.

INFORMATION REGARDING PAYMENTS. If any payment on this Note becomes due on a
Saturday, Sunday, or a day which is a legal holiday for banks in the State of
Illinois, such payment shall be made on the next bank business day and any such
extension shall be included in computing interest hereon.

NOTIFICATION. BMO Harris hereby notifies the Borrower that pursuant to the
 requirements of the  USA  Patriot Act, Title  III of Pub.  L.  107-56  (signed
into law October 26, 2001) (the “Act”), BMO Harris is required to obtain, verify
and record information that identifies the Borrower, which information includes
the Borrower’s name and address and other information that will allow BMO Harris
to identify the Borrower in accordance with the Act.

REGULAR REVIEW. The Borrower agrees to furnish such information respecting the
business, assets and financial condition of the Borrower as Lender may
reasonably request from time to time.  The Borrower shall furnish such
information as soon as possible, but in any event  within thirty (30) days
 after the request. Based upon this information, Lender will conduct a regular
review of  your loan.  The Borrower and Guarantor(s) agree that  the  Lender in
its discretion may obtain a credit bureau report on the Borrower and
Guarantor(s) in order to evaluate the Borrower and Guarantor’s creditworthiness
and ability to meet its obligations under the loan, and subsequently for any
future purposes in connection with existing or contemplated extensions of credit
to the Borrower, to the Guarantor(s) or to any other entity in which the
Guarantor(s) is or is expected to be guarantor, owner, director, manager or
officer. The Borrower also agrees that the Lender may exchange information about
the Borrower and Guarantor(s) and their obligations under this Note with
Borrower’s references, other businesses (including affiliates of the Lender), or
any Guarantor(s), and credit reporting agencies and may confirm any information
provided by the Borrower.

METHODS FOR OBTAINING ADVANCES. Lender reserves the right to modify or add to
the methods offered for obtaining Advances under this Note from time to time.

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the one month ICE
Benchmark Administration (ICE) LIBOR and reported on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotation as may be designated by Lender from time to time), unless a Transition
Event has occurred in which case the index shall be a substitute index rate as
may be selected by Lender (the "Index"). The Index is not necessarily the lowest
rate charged by Lender on its loans. If the Index becomes unavailable during the
term of this loan, Lender may designate a substitute index after notifying
Borrower. Lender will tell Borrower the current Index rate upon Borrower's
request. The interest rate change will not occur more often than each first day
of each calendar month and will become effective without notice to the Borrower.
If the Index is not provided or reported on the first day of a month because,
for example, it is a weekend or holiday or for another reason (other than a
Transition Event), then the Index shall be established as of the preceding day
on which the Index is provided and reported by the selected news service or
other source designated by Lender. In no event shall the Index be less than
0.50%. Notwithstanding anything to the contrary contained herein (including any
references to interest rates), after the occurrence  of a Transition Event,
 Lender may from time to time, with notice to the Borrower, substitute a new
index to be used as the “Index” hereunder, and make any technical,
administrative or operational changes and/or amendments (including without
limitation any adjustments to interest rate spreads calculation methods and to
the timing and frequency of determining rates and making of payments) to this
Note and any other Related Document, in each case to reflect the adoption and
implementation of a new reference rate used to determine the Index. Further
notwithstanding any provision to the contrary contained herein or in any other
Related Document, any and all such changes and amendments reflecting such
adoption and implementation will be effective upon notice to the Borrower,
without any further notice to, or action or consent by, Borrower or any other
person.  “Transition Event” means the occurrence of any of the following events
with respect to the Index: (a) the Index is no longer available or published,
(b) the administrator of the Index or a governmental authority having
jurisdiction over Lender has made a public statement that the Index shall no
longer be made available, used or advisable for determining interest rates of
loans; or (c) Lender has determined in its sole discretion that loans currently
being executed, or that include language similar to that contained in this
paragraph, are being executed or modified (as applicable) to incorporate or
adopt a new benchmark interest rate to



--------------------------------------------------------------------------------

replace the Index. Borrower understands that Lender may make loans based on
other rates as well.  Interest on the unpaid principal balance of this  Note
will be calculated as described in the "INTEREST CALCULATION METHOD" paragraph
using a rate of 2.500 percentage points over the Index. NOTICE: Under no
circumstances will the interest rate on this Note be more than the maximum rate
allowed by applicable law.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

PREPAYMENT PENALTY. Upon prepayment of this Note, Lender is entitled to the
following prepayment penalty: Borrower may prepay in whole or part any any time,
provided, however, that partial prepayment shall be in an amount of not less
than $10,000. Except for the foregoing, Borrower may pay all or a portion of the
amount owed earlier than it is due. Early payments will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower's obligation to continue to make
payments of accrued unpaid interest. Rather, early payments will reduce the
principal balance due. Borrower agrees not to send Lender payments marked "paid
in full", "without recourse", or similar language. If Borrower sends such a
payment, Lender may accept it without losing any of Lender's rights under this
Note, and Borrower will remain obligated to pay any further amount owed to
Lender. All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
"payment in full" of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: BMO Harris Bank N.A., Attn: LIQ Servicing, P.O. Box 3114
Milwaukee, WI 53201-3114.

LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment or $25.00, whichever  is greater.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 2.000 percentage point margin ("Default Rate Margin"). The Default
Rate Margin  shall also apply to each succeeding interest rate change  that
would have applied had there been no default. However, in no event will the
interest rate exceed the maximum interest rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Note   or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of  payment  or  performance of this
Note is impaired.

Insecurity. Lender in good faith believes itself insecure.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender the reasonable
costs of such collection. This includes, subject to any limits under applicable
law, Lender's attorneys' fees and Lender's legal expenses, whether or not there
is a lawsuit, including without limitation attorneys' fees and legal expenses
for bankruptcy proceedings (including efforts to modify or vacate any automatic
stay or injunction), and appeals. If not prohibited by applicable law, Borrower
also will pay any court costs, in addition to all other sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. With respect to interest (as defined by federal law) this Note
will be governed by federal law applicable to Lender and, to the extent not
preempted by federal law, the laws of the State of Illinois without regard to
its conflicts of laws provisions. In all other  respects, this Note will be
governed by federal law applicable to Lender and, to the extent not preempted by
federal law, the laws of the State



--------------------------------------------------------------------------------

of Colorado without regard to its conflicts of law provisions. The loan
transaction that is evidenced by this Note has been approved, made, and funded,
and all necessary loan documents have been accepted by Lender in the State of
Illinois.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Cook County, State of Illinois.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's  accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower's accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs.

PRIOR NOTE. This Promissory Note is issued in substitution and replacement for,
but not in novation or discharge of, the Third Amended and Restated Revolving
Credit Note dated June 30, 2019, in the original principal amount of
$5,000,000.00, from Borrower to Lender, together with all renewals of,
extensions of, modifications of and consolidations for the Promissory Note.

AMENDMENTS. This Agreement, together with any related documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

COUNTERPARTS. This Promissory Note may be executed in one or more counterparts
and by the different parties hereto on separate counterparts, each of which,
when so executed, shall be deemed to be an original, and may be executed and
delivered by facsimile or electronic transmission; such counterparts, facsimiles
and electronic transmissions, together, shall constitute one and the same
agreement.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.



--------------------------------------------------------------------------------

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.



BORROWER:







FIRST WESTERN FINANCIAL, INC.







By:

/s/ Julie A. Courkamp



Julie Courkamp, CFO of First Western Financial,



Inc.









LaserPro, Ver. 17.4.10.006 Copr. D+H USA Corporation 1997, 2020. All Rights
Reserved. - CO/iIL C:\BMOH-FL\CFI\LPL\D20.FC TR-54694 PR-114 (M)

--------------------------------------------------------------------------------